CORRECTED BILL OF COSTS
                   TEXAS COURT OF APPEALS, FIFTH DISTRICT, AT DALLAS

                                                           No. 05-10-00690-CV

                           ARGO DATA RESOURCE CORPORATION AND MAX MARTIN

                                                                     V.

                                                   BALKRISHNA SHAGRITHAYA

                (Trial Court No. 07-15149-I in the 162nd Judicial District Court of Dallas County)


 The costs incurred on appeal to the Fifth Court of Appeals Dallas, Texas are below:
Fee Date          Type of Fee            Charges     Paid                  Paid By
09/03/2014     Motion fee                                   $10.00        E-PAID   GWEN GONZALES
06/12/2013     Supreme Court fee for petition for review    $25.00        PAID     DYKEMA GOSSETT PLLC
09/21/2012     Required Texas.gov efiling fee               $5.00         E-PAID   GWENDOLYN GONZALES
03/01/2012     Required Texas.gov efiling fee               $4.00         PAID     DYLAN RUSELL
03/01/2012     Filing fee of motion                         $10.00        PAID     DYLAN RUSELL
03/30/2011     Filing fee of motion                         $10.00        PAID     HAYNES BOONE
01/24/2011     Filing fee of motion                         $10.00        PAID     K&L GATES LLP
12/31/2010     Supplemental Clerk's record                  $101.00       PAID     HAYNES AND BOONE
10/29/2010     Filing fee of motion                         $10.00        PAID     HAYNES BOONE
10/20/2010     Reporter's Record                            $16,176.32    PAID     HAYNES & BOONE AND CARRINGTON COLEMAN
09/30/2010     Clerk's record                               $7,383.00     PAID     HAYNES AND BOONE AND CARRINGTON COLEMAN
06/09/2010     Filing                                       $175.00       PAID     HAYNES BOONE
06/09/2010     Filing                                       $175.00       PAID     CARRINGTON COLEMAN


             Court costs in this cause shall be paid as per the Judgment issued by this Court.

        I, LISA MATZ, CLERK OF THE FIFTH COURT OF APPEALS OF THE STATE OF TEXAS AT
   DALLAS, do hereby certify that the above and foregoing is a true and correct copy of the cost bill of
   THE COURT OF APPEALS FOR THE FIFTH DISTRICT OF TEXAS, showing the charges and
   payments, in the above numbered and styled cause, as the same appears of record in this office.


                                                                  IN TESTIMONY WHEREOF, witness my hand and
                                                                  the Seal of the COURT OF APPEALS for the Fifth
                                                                  District of Texas, this September 8, 2014.

                                                                  /s/ LISA MATZ, Clerk of the Court